Title: To James Madison from Josiah Blakeley, 1 July 1805 (Abstract)
From: Blakeley, Josiah
To: Madison, James


          § From Josiah Blakeley. 1 July 1805, Santiago de Cuba. “My last to you was dated 7th. June last, which I hope has reached you. Since my last to you, I have received a letter from Mr. Henry Hill at Havana, informing me of his arrival there with the Commission of Consul. But, that the Capt General refused to receive him. He requested me to Continue Charge of the Consulate office here. Also, to name Some one to act for our Nation at Baracoa. But, I know of no one here I could recommend. The scenes of robery, destruction, evasion, perjury, Cruelty & insult to which the americans Captured by French Privateers, & brought into this, & the adjacent ports, have been subjected, perhaps, has not been equalled in a Cent[u]ry past. The american Consulate here is forbidden by the Spanish Govt., insulted by the French, Complained of for want of liberality by the americans, & possibly will be censured by Govt. for want of promptitude. Mr. Hill wrote me it was then a little uncertain if he Should act or not in the Consulate office. That he Should write & advise me on the Subject, to which I Shall attend.
          “You will have been informed of what has taken place with Mr. Gray. They have placed him in the Crucible through which they compelled me to pass, at the expense & loss of more than $20,000. Their real motive for these arrests they neve⟨r⟩; declare.
          “With this I forward you my third acct. against the U.S., amounting to $3317.7 Continued unto the last June [not found]. Whilst this port Continues open ’tis not probable it will be necessary to again put govt. to a like expense. A number of American vessels were here during part of the time I was feeding those distressed Seamen. But, the masters refused feeding them onboard their vessels, Saying they had no work for them to do & had only provisions sufficient for their voyage. Many of the Seamen were Sick, with Veneral Complaints & fevers Some had lock-jaw many had been wounded. More than Sixty were landed here & arrived from other parts of the Island, within a few days when they moved together as they Sometimes would they appeared quite firmidable. Many of the masters Complained that I would advance them no more. The Seamen that I would give them no more clothes, All were fed, none naked, Such people will co⟨m⟩;plain.
          “The French Cruisers here are using every possible excitement to prevail on american seamen here, to enter on board their privateers. Some have gone with them. Had not those captured & brought into this been well fed & attended to many more would have gone. Sickness here is very expensive. I have used all the economy I could the govr. of the hospital is my friend & I employed a Surgeon physician by the month or the Charges for the wounded & Sick would have been much more very few have died I have given them but few clothes, but sufficient to accomodate them to the U.S. The list of Captured vessels Contains all I can officially name. Tho I am pretty Certain others have been brought into bye ports & unloaded. The govr. here & Dn. Duhart the high judge are good men & would restrain these french privateers had they power. They are our friends but want authority to act.
          “Capt Hathaway’s vessel the Snow Cornelia was not released. I intended Sending you a Copy of his protest, but on his leaving this he told me he should wait on you in person with it & other papers I have not been informed if my last acct. dated 3d. April 1805 have ever reached you. My Confidence in administration excludes fear for its fate.”
        